             Case 3:17-cv-05760-BHS Document 268 Filed 02/05/21 Page 1 of 3



 1                                                        HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT TACOMA
 8
     HP TUNERS, LLC, a Nevada limited               )
 9
     liability company,                             ) CASE NO. 3:17-cv-05760-BHS
                                                    )
10                        Plaintiff,                ) NOTICE OF MOTION RE-NOTED
                                                    )
11          vs.                                     )
                                                    )
12   KEVIN SYKES-BONNETT,                           )
     SYKED ECU TUNING INCORPORATED,                 )
13   a Washington corporation, and JOHN             )
     MARTINSON,                                     )
14
                                                    )
15
                          Defendants.               )

16          PLEASE TAKE NOTICE that plaintiff HP Tuners, LLC hereby re-notes its Motion to

17   Compel (Dkt 267) from February 5, 2021, to February 26, 2021.

18          Dated this 5th day of February, 2021.

19
                                                    s/ Stephen G. Leatham
20                                                  Stephen G. Leatham, WSBA #15572
                                                    Heurlin, Potter, Jahn, Leatham,
21                                                  Holtmann & Stoker, P.S.
                                                    211 E. McLoughlin Boulevard, Suite 100
22
                                                    Vancouver, WA 98663
23
                                                    Telephone: (360) 750-7547
                                                    Fax: (360) 750-7548
24                                                  E-mail: sgl@hpl-law.com

25


     NOTICE OF MOTION RE-NOTED - 1
                                                             Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 268 Filed 02/05/21 Page 2 of 3



 1
                                            Andrew P. Bleiman
 2                                          (admitted pro hac vice)
                                            Marks & Klein
 3
                                            1363 Shermer Road, Suite 318
 4
                                            Northbrook, Illinois 60062
                                            Telephone: (312) 206-5162
 5                                          E-mail: andrew@marksklein.com

 6                                          Attorneys for HP Tuners, LLC

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF MOTION RE-NOTED - 2
                                                     Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                     211 E. McLoughlin Boulevard, Suite 100
                                                                                                PO Box 611
                                                                                 Vancouver, WA 98666-0611
                                                                                             (360) 750-7547
             Case 3:17-cv-05760-BHS Document 268 Filed 02/05/21 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on February 5, 2021, I caused the foregoing to be electronically filed
 3   with the Clerk of the Court using the CM/ECF system which will send notification of such filing
 4   to all Counsel of Record.
 5                                                    HEURLIN, POTTER, JAHN, LEATHAM,
                                                      HOLTMANN & STOKER, P.S.
 6

 7
                                                      s/ Stephen G. Leatham
                                                      Stephen G. Leatham, WSBA #15572
 8                                                    211 E. McLoughlin Boulevard, Suite 100
                                                      Vancouver, WA 98663
 9                                                    Telephone: (360) 750-7547
                                                      Fax: (360) 750-7548
10                                                    E-mail: sgl@hpl-law.com
                                                      Attorneys for HP Tuners, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     NOTICE OF MOTION RE-NOTED - 3
                                                                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
